


Exhibit 10.54

 

EIGHTH AMENDMENT TO AMENDED AND

RESTATED RECEIVABLES PURCHASE AGREEMENT

 

THIS EIGHTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”), dated as of October 28, 2014, is entered into among ARCH
RECEIVABLE COMPANY, LLC (the “Seller”), ARCH COAL SALES COMPANY, INC. (the
“Servicer”), the various financial institutions party to the Agreement
(as defined below) as Conduit Purchasers (the “Conduit Purchasers”), as Related
Committed Purchasers (the “Related Committed Purchasers”), as LC Participants
(the “LC Participants”), and as Purchaser Agents (the “Purchaser Agents”), and
PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrator (the “Administrator”)
and as LC Bank (the “LC Bank”; together with the Conduit Purchasers, the Related
Committed Purchasers and the LC Participants, the “Purchasers”).

 

RECITALS

 

1.                                      The parties hereto are parties to the
Amended and Restated Receivables Purchase Agreement, dated as of February 24,
2010 (as amended, restated, supplemented or otherwise modified through the date
hereof, the “Agreement”).

 

2.                                      Concurrently herewith, the Seller, the
Servicer, ACI, the Administrator and PNC are entering into that certain Seventh
Amended and Restated Purchaser Group Fee Letter (the “PNC Fee Letter”), dated as
of the date hereof.

 

3.                                      Concurrently herewith, the Seller, the
Servicer, ACI, the Administrator, PNC, Atlantic and Credit Agricole are entering
into that certain Payoff Agreement (the “Atlantic Payoff Agreement”), dated as
of the date hereof.

 

4.                                      The parties hereto desire to amend the
Agreement as hereinafter set forth.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

SECTION 1.                            Certain Defined Terms.  Capitalized terms
that are used but not defined herein shall have the meanings set forth in the
Agreement.

 

SECTION 2.                            Amendments to the Agreement.  The
Agreement is hereby amended as follows:

 

(a)                                 Section 1.2(f) of the Agreement is hereby
replaced in its entirety with the following:

 

(f)                                   The Seller may, with the prior written
consent of the Administrator and each Purchaser Agent (and, in the case of a new
related LC Participant, the LC Bank), which consent may be granted or withheld
in their sole discretion, add additional Persons as Purchasers (either to an
existing Purchaser Group or by creating new Purchaser Groups) or cause an
existing Related Committed Purchaser or related LC Participant to

 

--------------------------------------------------------------------------------


 

increase its Commitment; provided, that the Commitment of any Related Committed
Purchaser or related LC Participant may only be increased with the prior written
consent of such Purchaser; provided, further, that neither the Commitment of any
new Purchaser Group nor the aggregate increase in the Commitment of existing
Related Committed Purchasers shall exceed $50,000,000 and in connection with any
such increase or addition shall be a corresponding increase in the Purchase
Limit.  Each new Conduit Purchaser, Related Committed Purchaser or related LC
Participant (or Purchaser Group) shall become a party hereto, by executing and
delivering to the Administrator, each Purchaser Agent and the Seller, an
Assumption Agreement in the form of Annex F hereto (which Assumption Agreement
shall, in the case of any new Conduit Purchaser, Related Committed Purchaser or
related LC Participant, be executed by each Person in such new Purchaser’s
Purchaser Group).

 

(b)                                 The second sentence of Section 4.3 of the
Agreement is hereby replaced in its entirety with the following:

 

Upon the occurrence of (i) a Termination Event, the Administrator may (and
shall, at the direction of the Majority Purchaser Agents) or (ii) the Minimum
Liquidity Event Date, the Administrator may (and shall, at the direction of any
Purchaser Agent), in either case, at any time thereafter give notice to each
Lock-Box Bank that the Administrator is exercising its rights under the Lock-Box
Agreements to do any or all of the following:  (a) to have the exclusive
ownership and control of the Lock-Box Accounts transferred to the Administrator
(for the benefit of the Purchasers) and to exercise exclusive dominion and
control over the funds deposited therein, (b) to have the proceeds that are sent
to the respective Lock-Box Accounts redirected pursuant to the Administrator’s
instructions rather than deposited in the applicable Lock-Box Account, and
(c) to take any or all other actions permitted under the applicable Lock-Box
Agreement.

 

(c)                                  The “Commitment” and “Pro-Rata Share”
information set forth on each of PNC’s signature pages to the Agreement is
hereby deleted in its entirety.

 

(d)                                 Each signature block as well as notice
information thereunder for Atlantic and Credit Agricle set forth on the
signature pages to the Agreement are hereby deleted in their entirety.

 

(e)                                  The following new defined terms and
definitions thereof are hereby added to Exhibit I to the Agreement in
appropriate alphabetical order:

 

“Anti-Terrorism Laws” means any applicable laws or regulation relating to
terrorism, trade sanctions programs and embargoes, import/export licensing,
money laundering or bribery, and any regulation, order, or directive
promulgated, issued or enforced pursuant to such

 

2

--------------------------------------------------------------------------------


 

applicable laws or regulations, all as amended, supplemented or replaced from
time to time.

 

“Appropriate Percentage” means, with respect to each Special Subsidiary, the
percentage of the equity of such Person owned by ACI or any Subsidiary of ACI.

 

“Covered Entity” means (a) the Seller, the Servicer, the Performance Guarantor,
the Transferor and each Originator and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above.  For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

 

“Eighth Amendment Effective Date” means the date on which that certain Eighth
Amendment to this Agreement, dated as of October 28, 2014, becomes effective in
accordance with its terms.

 

“Liquidity Trigger” means $550,000,000.

 

“Liquidity Trigger Date” means the date, if any, upon which either (i) the
Seller or the Servicer delivers an Information Package or Interim Report
pursuant to this Agreement that evidences Liquidity is less than the Liquidity
Trigger or (ii) Liquidity at such time is less than the Liquidity Trigger.

 

“Minimum Liquidity” means $650,000,000.

 

“Minimum Liquidity Event Date” means the date, if any, upon which either (i) the
Seller or the Servicer delivers an Information Package or Interim Report
pursuant to this Agreement that evidences Liquidity is less than the Minimum
Liquidity or (ii) Liquidity at such time is less than the Minimum Liquidity.

 

“Minimum Liquidity Event Period” means each period, if any, commencing on a
Minimum Liquidity Event Date and ending on (but not including) the date, if any,
that the Seller or the Servicer delivers an Information Package or Interim
Report pursuant to this Agreement that accurately reflects Liquidity being no
less than the Minimum Liquidity as of the date of delivery thereof.

 

“Permitted Investments” has the meaning set forth in the Credit Agreement as of
the Eighth Amendment Effective Date, without giving

 

3

--------------------------------------------------------------------------------


 

effect to any termination thereof or any further amendments, waivers,
supplements or other modifications thereto.

 

“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.

 

“Sanctioned Person” means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

“Special Subsidiary” has the meaning set forth in the Credit Agreement as of the
Eighth Amendment Effective Date, without giving effect to any termination
thereof or any further amendments, waivers, supplements or other modifications
thereto.

 

(f)                                   The definition of “Credit Agreement” set
forth in Exhibit I to the Agreement is hereby replaced in its entirety with the
following:

 

“Credit Agreement” means (i) that certain Amended and Restated Credit Agreement,
dated as of June 14, 2011, by and among ACI, the lenders party thereto, PNC, as
administrative agent, Bank of America, N.A., The Royal Bank of Scotland PLC and
Citibank, N.A., as co-documentation agents, and PNC Capital Markets LLC and
Morgan Stanley & Co., Inc., as joint lead arrangers and joint bookrunners or
(ii) any other loan agreement, credit agreement or other agreement from time to
time entered into by ACI, any Originator and/or any Affiliate thereof that
provides for or is secured by, among other things, a mortgage, security interest
or other Adverse Claim on any interest in real property or as extracted
collateral (or any proceeds thereof) of any Originator related to such
Originator’s mining operations or a minehead.

 

(g)                                  Clause (c) of the definition of “Eligible
Receivables” set forth in Exhibit I to the Agreement is hereby replaced in its
entirety with the following:

 

(c)                                  the Obligor of which is not a Sanctioned
Person,

 

4

--------------------------------------------------------------------------------


 

(h)                                 The definition of “Excess Concentration” set
forth in Exhibit I to the Agreement is hereby replaced in its entirety with the
following:

 

“Excess Concentration” means the sum of the following amounts: (i) the amount by
which the Outstanding Balance of Eligible Receivables of each Obligor then in
the Receivables Pool exceeds an amount equal to the Concentration Percentage for
such Obligor multiplied by the Outstanding Balance of all Eligible Receivables
then in the Receivables Pool, plus (ii) the amount by which the aggregate
Outstanding Balance of all Eligible Receivables then in the Receivables Pool
that have a stated maturity which is more than 35 days after the original
invoice date of such Eligible Receivables exceeds (a) at any time during the
Minimum Liquidity Event Period, 5% and (b) at any other time, 10%, of the
aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool, plus (iii) the amount by which the aggregate Outstanding
Balance of all Eligible Receivables then in the Receivables Pool the Obligor of
which is an Eligible Foreign Obligor exceeds (a) at any time during the Minimum
Liquidity Event Period, 10% and (b) at any other time, 20%, of the aggregate
Outstanding Balance of all Eligible Receivables then in the Receivables Pool,
plus (iv) the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool the coal with respect to which has been
shipped but not yet billed for more than 30 days but not more than 60 days from
shipment exceeds 10% of the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool, plus (v) the amount by which the
aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool the coal with respect to which has been shipped but not yet
billed exceeds 50% of the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool.

 

(i)                                     The definition of “Facility Termination
Date” set forth in Exhibit I to the Agreement is hereby replaced in its entirety
with the following:

 

“Facility Termination Date” means the earliest to occur of:  (a) December 8,
2017, (b) the date determined pursuant to Section 2.2 of the Agreement, (c) the
date the Purchase Limit reduces to zero pursuant to Section 1.1(b) of the
Agreement, (d) with respect to each Purchaser Group, the earliest to occur of
(i) the date that the commitments of the related Liquidity Providers, if any,
terminate under the Liquidity Agreement and (ii) the date that the Commitments
of all Related Committed Purchasers in such Purchaser Group terminate hereunder,
(e) the date which is 30 days after the date on which the Administrator has
received written notice from the Seller of its election to terminate the
Purchase Facility, (f) with respect to the LC Bank, any LC Participant or any
Related Committed Purchaser, the LC Bank’s, such LC Participant’s or such
Related Committed Purchaser’s Scheduled Commitment

 

5

--------------------------------------------------------------------------------


 

Termination Date and (g) the date that is two hundred seventy (270) days
following the Liquidity Trigger Date.

 

(j)                                    The definition of “Liquidity” set forth
in Exhibit I to the Agreement is hereby replaced in its entirety with the
following:

 

“Liquidity” means, at any time, the sum of (i) the liquid assets of ACI and its
Subsidiaries (excluding Special Subsidiaries) at such time and (ii) without
duplication, the Appropriate Percentage of each Special Subsidiary’s liquid
assets, at such time in the form of (a) unrestricted cash, cash equivalents and
Permitted Investments, plus (b) withdrawable funds from brokerage accounts, plus
(c) the unused portion of the Purchase Limit, plus (d) the unused availability
under the Credit Agreement.

 

(k)                                 The definition of “Mortgage” set forth in
Exhibit I to the Agreement is hereby replaced in its entirety with the
following:

 

“Mortgage” means a mortgage or deed of trust in favor of any Person on any real
property of any Originator for which all, or any portion thereof, is a location
of such Originator’s mining operations or a minehead.

 

(l)                                     The definition of “Purchase Limit” set
forth in Exhibit I to the Agreement is hereby amended by replacing the amount
“$250,000,000” where it appears therein with the amount “$150,000,000”.

 

(m)                             The definition of “Scheduled Commitment
Termination Date” set forth in Exhibit I to the Agreement is amended by
replacing the date “December 9, 2014” where it appears therein with the date
“December 8, 2017”.

 

(n)                                 Section 1(l) of Exhibit III to the Agreement
is hereby replaced in its entirety with the following:

 

(l)                                     Investment Company Act. The Seller is
neither (i) an “investment company,” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended
nor (ii) a “covered fund” under Section 13 of the U.S. Bank Holding Company Act
of 1956, as amended, and the applicable rules and regulations thereunder.

 

(o)                                 The following new Section 1(n) is hereby
added to Exhibit III of the Agreement immediately following existing
Section 1(m) thereof:

 

(n)                                 Anti-Money Laundering/International Trade
Law Compliance.  No Covered Entity is a Sanctioned Person.  No Covered Entity,
either in its own right or through any third party, (a) has any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (b) does

 

6

--------------------------------------------------------------------------------


 

business in or with, or derives any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; or (c) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law.

 

(p)                                 The following new Section 2(j) is hereby
added to Exhibit III to the Agreement immediately following existing
Section 2(i) thereof:

 

(j)                                    Anti-Money Laundering/International Trade
Law Compliance.  No Covered Entity is a Sanctioned Person.  No Covered Entity,
either in its own right or through any third party, (a) has any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (b) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (c) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law.

 

(q)                                 Section 3(b)(iii) of Exhibit III to the
Agreement is hereby amended by adding the phrase “or the Minimum Liquidity Event
Date” immediately following the phrase “a Termination Event” where it appears
therein.

 

(r)                                    Paragraph 1(a)(ii) of Exhibit IV to the
Agreement is hereby amended by replacing the amount “$550,000,000” where it
appears therein with the phrase “the Minimum Liquidity”.

 

(s)                                   The following new Section 1(s) is hereby
added to Exhibit IV to the Agreement immediately following existing
Section 1(r) thereof:

 

(s)                                   Anti-Money Laundering/International Trade
Law Compliance.  No Covered Entity will become a Sanctioned Person.  No Covered
Entity, either in its own right or through any third party, will (a) have any of
its assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person in violation of any Anti-Terrorism Law; (b) do business in or
with, or derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (d) use the proceeds of any Purchase to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law.  The funds used to
repay Seller’s obligations under this Agreement and each of the other
Transaction Documents will not be derived from any unlawful activity.  Each
Covered Entity shall comply with all Anti-Terrorism Laws.  Seller shall promptly
notify the Administrator in writing upon the occurrence of a Reportable
Compliance Event.

 

7

--------------------------------------------------------------------------------


 

(t)                                    Paragraph 2(a)(ii) of Exhibit IV to the
Agreement is hereby amended by replacing the amount “$550,000,000” where it
appears therein with the phrase “the Minimum Liquidity”.

 

(u)                                 The following new Section 2(m) is hereby
added to Exhibit IV to the Agreement immediately following existing
Section 2(l) thereof:

 

(m)                             Anti-Money Laundering/International Trade Law
Compliance.  No Covered Entity will become a Sanctioned Person.  No Covered
Entity, either in its own right or through any third party, will (a) have any of
its assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person in violation of any Anti-Terrorism Law; (b) do business in or
with, or derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (d) use the proceeds of any Purchase to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law.  The funds used to
repay Servicer’s obligations under this Agreement and each of the other
Transaction Documents will not be derived from any unlawful activity.  Each
Covered Entity shall comply with all Anti-Terrorism Laws.  Servicer shall
promptly notify the Administrator in writing upon the occurrence of a Reportable
Compliance Event.

 

(v)                                 Schedule IV to the Agreement is hereby
replaced in its entirety with Schedule IV attached hereto.

 

(w)                               Each reference to “Credit Agricole Corporate
and Investment Bank New York Branch”, “Atlantic” and “the Atlantic Purchaser
Group” (in each case, however defined or referenced) set forth in Annex B and
Annex C of the Agreement is hereby deleted in its entirety, mutatis mutandis.

 

SECTION 3.                            Representations and Warranties.  Each of
the Seller and the Servicer hereby represents and warrants to the Administrator,
the Purchaser Agents and the Purchasers as follows:

 

(a)                                 Representations and Warranties.  The
representations and warranties made by such Person in the Agreement and each of
the other Transaction Documents are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).

 

(b)                                 Enforceability.  The execution and delivery
by such Person of this Amendment, and the performance of each of its obligations
under this Amendment and the Agreement, as amended hereby, are within each of
its organizational powers and have been duly authorized by all necessary action
on its part.  This Amendment and the

 

8

--------------------------------------------------------------------------------


 

Agreement, as amended hereby, are such Person’s valid and legally binding
obligations, enforceable in accordance with their respective terms.

 

(c)                                  No Default. Both before and immediately
after giving effect to this Amendment and the transactions contemplated hereby,
no Termination Event or Unmatured Termination Event exists or shall exist.

 

SECTION 4.                            Effect of Amendment; Ratification.  All
provisions of the Agreement, as expressly amended and modified by this
Amendment, shall remain in full force and effect.  After this Amendment becomes
effective, all references in the Agreement (or in any other Transaction
Document) to “the Receivables Purchase Agreement”, “this Agreement”, “hereof”,
“herein” or words of similar effect, in each case referring to the Agreement
shall be deemed to be references to the Agreement as amended by this Amendment.
This Amendment shall not be deemed, either expressly or impliedly, to waive,
amend or supplement any provision of the Agreement other than as specifically
set forth herein.  The Agreement, as amended by this Amendment, is hereby
ratified and confirmed in all respects.

 

SECTION 5.                            Effectiveness.  This Amendment shall
become effective as of the date hereof, upon (I) receipt by the Administrator of
duly executed counterparts of each of (a) this Amendment and (b) the PNC Fee
Letter, (II) the Atlantic Payoff Agreement becoming effective in accordance with
its terms and (III) payment by Seller of all fees payable on the date hereof
under (and in accordance with) the PNC Fee Letter.

 

SECTION 6.                            Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.

 

SECTION 7.                            Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the internal laws of the State of
New York (including for such purposes Sections 5-1401 and 5-1402 of the General
Obligations Law of the State of New York).

 

SECTION 8.                            Section Headings.  The various headings of
this Amendment are included for convenience only and shall not affect the
meaning or interpretation of this Amendment, the Agreement or any provision
hereof or thereof.

 

SECTION 9.                            Successors and Assigns.  This Amendment
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns.

 

SECTION 10.                     Ratification.  After giving effect to this
Amendment and the transactions contemplated by this Amendment, all of the
provisions of the Performance Guaranty shall remain in full force and effect and
the Performance Guarantor hereby ratifies and affirms the Performance Guaranty
and acknowledges that the Performance Guaranty has continued and shall continue
in full force and effect in accordance with its terms.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

ARCH RECEIVABLE COMPANY, LLC,

 

as Seller

 

 

 

 

 

By:

/s/ James E. Florczak

 

Name:

James E. Florczak

 

Title:

Vice President & Treasurer

 

 

 

 

 

ARCH COAL SALES COMPANY, INC.,

 

as Servicer

 

 

 

 

 

By:

/s/ James E. Florczak

 

Name:

James E. Florczak

 

Title:

Vice President & Treasurer

 

 

 

 

 

ARCH COAL INC.,

 

as Performance Guarantor

 

 

 

 

 

By:

/s/ James E. Florczak

 

Name:

James E. Florczak

 

Title:

Treasurer

 

Eighth Amendment to A&R RPA
 (Arch Coal)

 

S-1

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrator

 

 

 

 

 

By:

/s/ Robyn Reeher

 

Name:

Robyn Reeher

 

Title:

Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Purchaser Agent

 

 

 

 

 

By:

/s/ Robyn Reeher

 

Name:

Robyn Reeher

 

Title:

Vice President

 

Eighth Amendment to A&R RPA
 (Arch Coal)

 

S-2

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as the LC Bank and as an LC Participant

 

 

 

 

 

By:

/s/ Robyn Reeher

 

Name:

Robyn Reeher

 

Title:

Vice President

 

Eighth Amendment to A&R RPA
 (Arch Coal)

 

S-3

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Related Committed Purchaser

 

 

 

 

 

By:

/s/ Robyn Reeher

 

Name:

Robyn Reeher

 

Title:

Vice President

 

Eighth Amendment to A&R RPA
 (Arch Coal)

 

S-4

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED:

 

 

 

ARCH COAL, INC.

 

 

 

 

 

By:

/s/ James E. Florczak

 

Name:

James E. Florczak

 

Title:

Treasurer

 

Eighth Amendment to A&R RPA
 (Arch Coal)

 

S-5

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

GROUP COMMITMENTS

 

Purchaser Group

 

Name

 

Capacity

 

Commitment

 

Group
Commitment

 

PNC Purchaser Group

 

Purchaser
Group

 

N/A

 

$

150,000,000

 

PNC

 

Related
Committed
Purchaser

 

$

150,000,000

 

 

 

PNC

 

LC Participant

 

$

150,000,000

 

 

 

PNC

 

Purchaser Agent

 

N/A

 

 

 

PNC

 

LC Bank

 

N/A

 

 

 

 

--------------------------------------------------------------------------------
